Title: From George Washington to John Savary de Valcoulon, 25 March 1795
From: Washington, George
To: Savary de Valcoulon, Jean


        
          Sir,
          Philadelphia 25th March 1795
        
        I have given the propositions contained in your letter of the 19th instant the consideration they merit. The result is—an indisposition to accede to them—At the same time, I pray you to accept my thanks for the tender you have made me of your services to carry them into execution.
        My reasons for declining to embark in the project you have offered (at least at the present) are—1st the greater desire I have to dispose of the whole, than a part of any tract of which I am possessed; that I may thereby have the use of the money arising from the sale, or the interest thereof whilst it may be of service to me, rather than look forward to future advantages. 2d If a small part only of the projected number of 870 lots in the one case, and 700 in the other, should be disposed of, and these too in different situations—remote perhaps from one another (according to the fancy of the purchasers) they would, for a consideration of little or no value, be alienated from the proprietor of the tract—become an inconvenience to him—and perhaps a real disadvantage in the sale of it thereafter whilst the

preemption right to out lots, ties up, for 12 & 18 months, according to the plan which is submitted, the sale of all that part which is so subjected. 3d By the plan which is contemplated, my name, both in Europe & here, must appear in the project and would be bandied about in the public prin⟨ts⟩. a measure which would not, by any means, be agreeable to me, a simple sale being the extent of my object & wishes. 4th admitting, that the scheme should succeed in the manner and to the extent which is proposed, yet as I have no collateral object in view, the property as I have observed before, would in part be tied up in uncertainty for a while, and the proceeds afterwards would be received so slowly and in such driblets, as to melt away without affording me the benefits I aim at.
        For these reasons I am more disposed to wait longer & try the chance of selling by whole tracts, than to dispose of parts thereof in any manner, or for any purpose whatsoever. And tho’ I am sensible that the real value of the lands I hold on the Ohio cannot be obtained at the present moment, yet I have had some reason to think that, on credit, land of such quality & so situated, with indisputable titles would command five dollars an acre.
        If your estimates are formed on good data; and a proper knowledge of circumstance, and as you have a lateral object of considerable importance in view (I mean enhancing by such an establishment the value of the circumjacent lands of which you hold large quantities) the inducement which you would have on these accts to be possessed of one, or more of my tracts, must be very great; and if you are so inclined the purchase may be made at a guinea an acre; one fourth paid down—and the remaining three fourths in five years with interest; the regular payment of which to be secured in a manner to be agreed upon. I am Sir Your obedt H⟨ble Servt⟩
        
          Go: Washington
        
      